DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 1 was amended and claims 2-12 were canceled in the response filed on 4/26/2022.  Claim 1 is currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In Claim 1, the structure of formula 1m: 
    PNG
    media_image1.png
    270
    248
    media_image1.png
    Greyscale
 was deleted from the claim.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Boughner and Gerald Kim on 6/3/2022.
Response to Amendment
The Applicant's amendments, dated 4/26/2022 are sufficient to overcome the objection(s) to claims 1 and 3 (see p. 2 of the OA dated 10/27/2021).  Accordingly, the objection(s) are withdrawn. 
The Applicant's amendments, dated 4/26/2022, are sufficient to overcome the 35 USC 102(a)(1) rejections of:
i) claims 1-3 as being anticipated by/unpatentable over Nam;
ii) claim 1 as being anticipated by Han; 
iii) claims 1 and 2 as being anticipated by Lu;
iv) claim 1 as being anticipated by Mennino; and
v) claim 1 as being anticipated by Zhang.  See p. 3-7 of the OA dated 10/27/2021.  The Applicant narrowed the scope of claim 1 to be limited to one of those structures recited in the claim and none of the prior art anticipates the remaining compounds.  Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claim 1 is allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed compounds are the compounds of record.  However, there is no sufficient teaching or motivation to modify any of the prior art compounds to arrive at those claimed.  Therefore, the claimed compounds appear to be free from the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622